DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Garcia et al. US 2017/0270274.
Garcia discloses a method for operating a pill-dispensing device, the method comprising:
	(Re claim 1) “inputting via a user interface an identifier or a size of the pills of a first type” (para 0055-0056). “inputting via the user interface a first schedule of delivery for the pills of the first type” (para 0055-0056). “receiving an indication that the pill-dispensing device is configured to dispense pills of the first type according to the first schedule” (para 0055-0056, 0079).
	(Re claim 2) “wherein inputting the size comprises inputting a length of the pills of the first type, a width of the pills of the first type, or a diameter of the pills of the first type” (para 0055-0056). Programming includes both the size and the shape.
	(Re claim 3) “a frequency at which the pills of the first type are to be dispensed” (para 0056). “one or more times of the day at which the pills of the first type are to be dispensed” (para 0056).

	(Re claim 5) “the user interface comprises a remote user interface, the method further comprising: transmitting the identifier or the size of the pills of the first type and the first schedule to the pill-dispensing device” (110,111 para 0056 ‘permanent fixture and/or removable’, para 0084 ‘programming … from a remote location’).
	(Re claim 6) “wherein the user interface comprises a remote user interface, the method further comprising” (110,111 para 0056 ‘permanent fixture and/or removable’). “receiving a request for out-of-schedule dispensing of a pill of the first type” (figure 16, para 0081). “transmitting a signal from the user interface to dispense out-of-schedule a pill of the first type” (figure 16 para 0081).
	(Re claim 7) “maintaining a record over a specified time window of requests for out-of-schedule dispensing of the pills of the first type” (para 0081 ‘number of on-demand medications allowed over a pre-determined period of time’).
	(Re claim 8) “further comprising: inputting via the user interface an identifier or a size of the pills of the second type; inputting via the user interface a second schedule of delivery for the pills of the second type; and receiving an indication that the pill-dispensing device is configured to dispense pills of the second type according to the second schedule” (para 0055-0056).
	(Re claim 9) “a remote user interface, the method further comprising: transmitting the identifier or the size of the pills of the second type and the second schedule to the pill-dispensing device” (110,111 para 0056 ‘permanent fixture and/or removable’, para 0084 ‘programming … from a remote location’).
	(Re claim 10) “the second schedule at least partially overlaps the first schedule” Garcia dispenses a large number of different medicines based on a number of schedules which may or may not be overlapping.

	(Re claim 12) “receiving an indication that medication pills of the first type are provided in a first chamber of the pill-dispensing device” (figure 14, para 0051,0055-0056).
	
	Garcia discloses a portal device for operating a pill-dispensing device, the portal device comprising:
(Re claim 13) “a processor; a communication module in communication with the processor; and a memory in communication with the processor and comprising instructions which, when executed by the processor” (para 0055-0056). “program the processor to: receive via a user interface an identifier or a size of the pills of a first type; receive via the user interface a first schedule of delivery for the pills of the first type; configure the communication module to transmit the identifier or the size of the pills of the first type and the first schedule to the pill-dispensing device” (para 0055-0056). “receive an indication that the pill-dispensing device is configured to dispense pills of the first type according to the first schedule” (para 0055-0056, 0079).
(Re claim 14) “wherein the size comprises a length of the pills of the first type, a width of the pills of the first type, or a diameter of the pills of the first type” (para 0055-0056). Programming includes both the size and the shape.
	(Re claim 15) “a frequency at which the pills of the first type are to be dispensed; and one or more times of the day at which the pills of the first type are to be dispensed” (para 0056).
	(Re claim 16) “the instructions further program the processor to: receive a request for out-of-schedule dispensing of a pill of the first type; and in response to a user input via the user interface, 
	(Re claim 17) “maintain a record over a specified time window of requests for out-of-schedule dispensing of the pills of the first type; and in response to a user request via the user interface, display the record” (para 0081 ‘number of on-demand medications allowed over a pre-determined period of time’).
	(Re claim 18) “via the user interface an identifier or a size of the pills of the second type; receive via the user interface a second schedule of delivery for the pills of the second type; configure the communication module to transmit the identifier or the size of the pills of the second type and the second schedule to the pill-dispensing device; and receive an indication that the pill-dispensing device is configured to dispense pills of the second type according to the second schedule” (para 0055-0056).
	(Re claim 19) “the second schedule at least partially overlaps the first schedule” Garcia dispenses a large number of different medicines based on a number of schedules which may or may not be overlapping.
	(Re claim 20) “the first and the second schedules are non-overlapping” Garcia dispenses a large number of different medicines based on a number of schedules which may or may not be overlapping.
	(Re claim 21) “receive an indication that medication pills of the first type are provided in a first chamber of the pill-dispensing device” (figure 14, para 0051,0055-0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0124502 and 5,667,097.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655